Citation Nr: 0514728	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  00-10 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a higher initial evaluation for right knee 
patellofemoral pain syndrome, partial medial meniscectomy, 
abrasion chondroplasty, currently rated as 20 percent 
disabling.

3.  Entitlement to a higher initial evaluation for right knee 
patellofemoral pain syndrome with traumatic arthritis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.    

In its decision, the RO denied service connection for 
residuals of low back pain and granted service connection for 
right knee patellofemoral pain syndrome with a noncompensable 
rating effective October 1998.  The veteran filed a notice of 
disagreement in April 1999.  As the veteran disagreed with 
the initial noncompensable rating assigned for his right 
knee, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

In a July 2002 rating decision, the RO increased the 
veteran's disability rating for his right knee patellofemoral 
pain syndrome, partial medial meniscectomy, abrasion 
chondroplasty, as follows: 20 percent disabling from October 
1998; 100 percent disabling from March 15, 2002; and 20 
percent disabling from May 1, 2002.  In addition, a separate 
10 percent rating was assigned for right knee patellofemoral 
pain syndrome with traumatic arthritis and limited painful 
motion.  Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has not 
withdrawn his increased rating claims and as such, they 
remain in appellate status. 

The matter was previously before the Board in May 2003 and 
remanded for further development and adjudication in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The claims have been returned to the Board and are 
now ready for appellate disposition.


FINDINGS OF FACT

1.  The veteran did not incur a low back disorder due to any 
incident of active military service or any period of active 
duty or inactive duty for training.

2.  The veteran's right knee patellofemoral syndrome, partial 
medial meniscectomy, abrasion chondroplasty, is manifested as 
no more than moderate impairment due to such symptoms as 
recurrent subluxation or lateral instability. 

3.  The veteran's right knee patellofemoral pain syndrome 
with traumatic arthritis is currently productive of 
noncompensable limitation of motion.  There is no competent 
and probative medical evidence of limitation of flexion of 
the leg to 60 degrees or extension to 5 degrees.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a low back disorder are not met.  38 U.S.C.A. §§ 101(2), 
(22), (24), 1101, 1110, 1131 (West 2002).

2.  The criteria for an initial rating in excess of 20 
percent disabling for right knee patellofemoral pain 
syndrome, partial medial meniscectomy, abrasion 
chondroplasty, have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 
4.71a, Diagnostic Codes 5256- 5262 (2004).  


3.   The criteria for an initial rating in excess of 10 
percent disabling for right knee patellofemoral pain syndrome 
with traumatic arthritis, have not been met 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the VCAA and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 



In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

In specific compliance with Quartuccio, the RO advised the 
veteran by letters dated in March 2001 and August 2003 of 
what evidence would substantiate the claim pertaining to 
service connection for a back disorder, and of then-current 
efforts towards obtaining relevant evidence.  The former 
letter advised the veteran of the specific allocation of 
responsibility for obtaining such evidence.  

As the VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication denying the 
claim, the timing of the notice does not strictly comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  However, the Board has undertaken review of the 
record in its whole and concludes that the record is complete 
and that no prejudice has inured to the appellant due to the 
timing of the notice.  The veteran has been advised of the 
type of evidence lacking to demonstrate entitlement to the 
benefits sought with the April 1999 and July 2002 rating 
decisions, the March 2000 statement of the case (SOC), the 
July 2002, August 2002, and March 2004 supplemental 
statements of the case (SSOC), and the March 2001 and August 
2003 letters explaining the provisions of the VCAA.  



The veteran provided testimony before the Board in January 
2003, and presented relevant testimony as well as responded 
to questions by the Acting Veterans Law Judge, specifically 
as to the issues under consideration and ascertaining whether 
there was any outstanding evidence that could be obtain 
towards substantiation of the claim.  Stuckey v. West, 13 
Vet. App. 163, 195 (1999); Constantino v. West, 12 Vet. App. 
517 (1999) ((Relative to the regulatory duty of hearing 
officers under 38 C.F.R. § 3.103(c)(2), to suggest the 
submission of evidence that the claimant may have overlooked 
and which would be supportive of the claim.)).     

With regard to the increased rating claims, pursuant to 
VAOPGCPREC 8-2003 (December 22, 2003), 38 U.S.C.A. § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate a newly raised claim.  The 
April 1999 rating decision granted service connection for 
right knee patellofemoral pain syndrome and assigned a 
noncompensable evaluation effective October 1998.  The 
veteran took issue with the initial noncompensable evaluation 
in his April 1999 notice of disagreement (NOD).  According to 
VAOPGCPREC 8-2003, if in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a NOD that raises a new issue, section 
7105(d) only requires VA to take proper action and issue a 
SOC if the disagreement is not resolved.  The RO properly 
issued a March 2000 SOC, which contained the pertinent 
criteria for establishing an increased rating, the new issue.  
As such, the Board finds that the duty to assist and notice 
provisions of the VCAA has been satisfied. 

With regard to the service connection claim, in Pelegrini II, 
the CAVC recognized that where pre-initial-AOJ adjudication 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
because an initial AOJ adjudication had already occurred.  
Instead, the appellant has the right to VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
II, 18 Vet. App. at 120.  Such has been accomplished in this 
matter.

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c). Service medical 
and personnel records, private medical records, reports of VA 
examination, and VA outpatient treatment records have been 
obtained in support of the veteran's claims.  Additional VA 
examinations are not necessary in the instant case. 
38 U.S.C.A. § 5103A(d).  There is sufficient medical evidence 
to make a decision on the claims.  Id.   There will be no 
prejudice to the appellant if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the appellant's claims on the merits.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issues on appeal.  The veteran was clearly advised as to 
which portion of evidence was to be provided by him and which 
portion was to be provided by VA.  The requirements of the 
VCAA have been satisfied, and there is no additional evidence 
that needs to be provided.  Quartuccio, supra.  

Essentially, the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, essential due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the appellant was not given prior to the first 
AOJ adjudication of the claim, the March 2001 notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board and the August 2003 
letter was sent pursuant to Board remand.  The content of the 
notices fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the claimant.  

In sum, the record indicates that VA has done everything 
reasonably possible to assist the claimant.  Adjudication of 
the claim may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991). Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.  


The Merits of the Claims

Low Back Disorder:

The veteran contends that he incurred a low back disorder 
during his active duty service between August 1980 and August 
1984.  He further contends that injured his back during his 
Reserve period of service.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of 
the evidence is against the claim and the appeal as to this 
issue will be denied.

The law provides that service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. West, 11 
Vet. App. 169, 171 (1998).  

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. 

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent. 
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C. § 101(2) (West 2002); see also 
38 C.F.R. § 3.1(d) (2004).  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a), 
(d) (2004).  Thus, the definitional statute, 38 U.S.C.A. § 
101(24) (West 2002), makes a clear distinction between those 
who have served on active duty and those who have served on 
active duty for training. The CAVC has held this statute, in 
effect, means that an individual who has served only on 
active duty for training must establish a service-connected 
disability in order to achieve veteran status and to be 
entitled to compensation. 

Thus, in order to establish basic eligibility for veterans' 
benefits based upon active duty for training, the appellant 
must first establish that he was disabled from a disease or 
injury incurred or aggravated in the line of duty.  See 
Laruan v. West, 
11 Vet. App. 80, 84-86 (1998) (en banc) (holding that, 
because VA was created for the benefit of veterans, a person 
seeking veterans' benefits must bear the initial burden of 
establishing his or her veteran status) (rev'd on other 
grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Once a 
claimant has carried her initial burden of establishing 
"veteran status," or that the person upon whose military 
service the claim is predicated has "veteran status," he or 
she is entitled to compensation for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the active military, naval, 
or air service.  See 38 U.S.C.A. § 1110.  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical 
data or other rationale to support his opinion."  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The use of the word 
"possible" makes an opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124 (1998).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this matter, service medical records dated in 1981 
indicate the veteran was variously diagnosed with low back 
pain and somatic dysfunction of the lumbar spine.  An August 
1981 x-ray detected a spondolistic defect on the left side of 
L5.  However, there were no complaints referable to the 
veteran's low back after November 1981, and his June 1984 
separation examination was negative for complaints or 
diagnoses of a low back disorder.  

Thus, there was no evidence of a chronic low back disability 
during the veteran's active military service; no evidence 
sufficient to identify the disease entity or sufficient 
observation to establish chronicity at the time. 38 C.F.R. § 
3.303.  Further, there was no indication that a low back 
disorder manifested within the year following the veteran's 
separation from service. 38 C.F.R. §§ 3.307, 3.309.     

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  

In the instant case, the first manifestations of complaints 
with regard to the veteran's low back disorder occurred in 
1996, some 12 years after the veteran's separation from 
service.  These complaints were made in connection with a 
February 1996 work injury.  Though private medical records, 
to include from, but not limited to, Texas Orthopedics Sports 
and Rehabilitation Associates, Affiliated Physical Therapy, 
Central Austin Orthopedic Association, Professional Medical 
Resources, Orthopedic Surgical Associates, Austin General 
Medical Clinic, M.S., DC (initials), contain a multitude of 
low back complaints, they clearly indicate that the veteran 
injured his back at work when he rear-ended another disposal 
truck.

Post-service, the veteran has been diagnosed with 
spondylolisthesis of L5-S1. However, this condition has been 
determined not be related to the veteran's active duty 
service.  Specifically, upon VA examination in January 2002, 
the examiner opined that the aforementioned diagnosis was not 
due to service-connected problems, but due to the February 
1996 motor vehicle accident.  The examiner further concluded, 
"it [was] less likely than not that this current back pain 
[was] related to his service-connected condition."  Upon VA 
examination in February 2004, after a review of the claims 
folder, degenerative joint disease with degenerative disc 
disease of the lumbosacral spine was determined to be "less 
likely than not related to military service."

Despite evidence of a current diagnosis of a low back 
disorder and complaints referable to the veteran's low back 
in service, there is no evidence of record to substantiate 
the critical third component of the Pond/Rose inquiry, as 
enumerated in the Criteria section.   As delineated above, 
there is no evidence of a nexus between any current diagnosis 
of spondylolisthesis of L5-S1 or degenerative disc disease of 
the lumbosacral spine and the veteran's service.  In fact, 
the current low back disorder has been specifically 
attributed to a post-service accident.  While the veteran 
testified before the undersigned that a low back disorder was 
present since his separation from active service and related 
thereto, he is not competent to offer a medical opinion. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The Board also notes that records from the veteran's Reserve 
period of service indicate he complained of low back pain in 
May 1987 in connection with lifting oil and gas cans.  
However, a March 1988 Report of Medical Examination was 
negative for a low back disorder and an entry dated in 
November 1988 diagnosed the veteran with resolving mechanical 
low back pain.

In order to establish basic eligibility for veterans' 
benefits based upon active duty for training, the appellant 
must first establish that he was disabled from a disease or 
injury incurred or aggravated in the line of duty.  With 
regard to a period of inactive duty for training, eligibility 
is awarded when the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a), (d).  

As determined above, there is no evidence of a nexus between 
any current diagnosis of spondylolisthesis of L5-S1 or 
degenerative disc disease of the lumbosacral spine and the 
veteran's service, on any basis.  Moreover, the 
aforementioned has been attributed to a February 1996 post-
service accident.

Thus, the preponderance of the evidence is against the claim, 
and the appeal must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating:

The veteran contends that he is entitled to initial ratings 
in excess of 20 percent disabling for his right knee 
patellofemoral pain syndrome and in excess of 10 percent for 
his traumatic arthritis.  Specifically, he has asserted that 
his symptomatology, to include pain, instability, and loss of 
range of motion, warrants higher evaluations. Having 
carefully considered the claims in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied as to both.

The record reflects that service connection for right knee 
patellofemoral pain syndrome was granted in an April 1999 
rating decision.  Service connection was granted, based in 
pertinent part, on the veteran's service medical records, 
which revealed the veteran injured his knee while playing 
basketball in service.  He was variously diagnosed with a 
strained medial collateral ligament and a probable torn 
medial meniscus.  

A noncompensable evaluation was assigned from October 1998.  
The veteran disagreed with the initial noncompensable 
evaluation and initiated the instant appeal.  

In a July 2002 rating decision, the veteran's right knee 
patellofemoral pain syndrome, partial medial meniscectomy, 
abrasion chondroplasty with instability was granted an 
increased initial rating as follows: 20 percent from October 
1998; 100 percent from March 15, 2002, pursuant to 38 C.F.R. 
§ 4.30; and 20 percent from May 2002.  A separate 10 percent 
rating was also assigned for right knee patellofemoral pain 
syndrome, partial medial meniscectomy, abrasion chondroplasty 
with limited, painful motion (traumatic arthritis) from 
October 1998.

Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has not 
withdrawn his increased rating claims.  
In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings. See Fenderson, supra; 38 C.F.R. § 
4.2.

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41, 
which require the evaluation of the complete medical history 
of the veteran's condition.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When the minimum schedular 
evaluation requires residuals and the schedule does not 
provide a noncompensable evaluation, a noncompensable 
evaluation will be assigned when the required residuals are 
not shown.  38 C.F.R. § 4.31.

A claimant may not be compensated twice for the same 
symptomatology, as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).


Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or misaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2004).  The CAVC has held that diagnostic codes predicated 
on limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca, 8 Vet. App. at 
206.

Under VA General Counsel opinion, VAOPGCPREC 23-97; 
VAOPGCPREC 9-98 it was held that, when a claimant has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis and limitation 
of motion sufficient to warrant a zero percent rating under 
DC 5260 or DC 5261, a separate rating is available under DC 
5003 or DC 5010.  

It was held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful 
motion, and that limitation of motion meets the criteria 
in the diagnostic code or codes applicable to the joint 
or joints involved, the corresponding rating under the 
code or codes will be assigned;

(2) where the objectively confirmed limitation of motion 
is not of a sufficient degree to warrant a compensable 
rating under the Code or Codes applicable to the joint 
or joints involved, a rating of 10 percent will be 
applied for each major joint or group of minor joints 
affected, "to be combined, not added", and

(3) where there is no limitation of motion, a rating of 
10 percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray 
evidence of the involvement of 2 or more major joints or 
2 or more minor joint groups.

Hicks, supra.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 
38 C.F.R. § 4.59, and it is contemplated by a separate 
evaluation, 38 C.F.R. § 4.40, which relates to pain in the 
musculoskeletal system.

Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful motion 
of a major joint or groups caused by degenerative arthritis 
that is established by x-ray evidence to be limited motion 
even though a range of motion may be possible beyond the 
point when pain sets in.  Hicks v. Brown, 8 Vet. App. 417 
(1995).  Separate ratings under diagnostic code 5260 (leg, 
limitation of flexion) and diagnostic code 5261 (leg, 
limitation of extension), both currently codified at 
38 C.F.R. § 4.71a, may be assigned for disability of the same 
joint.  See VAOPGCPREC 9-04.

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2004).  It should also be noted that use of terminology such 
as "moderate" by VA examiners or other physicians, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
C.F.R. §§ 4.2, 4.6 (2004).

A 60 percent evaluation may be assigned for extremely 
unfavorable ankylosis of a knee in flexion at an angle of 45 
degrees or more.  A 50 percent evaluation may be assigned for 
ankylosis of a knee between 20 degrees and 45 degrees.  A 40 
percent evaluation may be assigned for ankylosis of a knee in 
flexion between 10 degrees and 20 degrees.  A 30 percent 
evaluation may be assigned for ankylosis of a knee at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; 
Diagnostic Code 5256.

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a severe case is to be rated 
30 percent disabling; a moderate case is to be rated 20 
percent disabling.  For a slight case a 10 percent rating is 
appropriate.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating. When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is appropriate where extension is limited to 
20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
appropriate where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle 
disability may be assigned a 10 percent evaluation.  
Impairment of a tibia and fibula with moderate knee or ankle 
disability may be assigned a 20 percent evaluation; 
impairment of a tibia and fibula with marked knee or ankle 
disability may be assigned a 30 percent evaluation and 
nonunion with loose motion requiring a brace or malunion may 
be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5262.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

The record indicates that the veteran sustained an injury to 
his right knee in a February 1996 work accident.  Private 
medical records contained in the claims folder document 
initial treatment, including an August 1996 anterior cruciate 
ligament (ACL) reconstruction.  The clinical records further 
document the veteran's physical therapy, rehabilitation, and 
stabilization with regard to the injury and surgery.  

When it is not possible to separate the effects of the 
conditions, VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
veteran's favor, clearly indicate that such signs and 
symptoms of right knee patellofemoral pain syndrome be 
attributed to the service-connected disorder.   

The veteran's right knee is currently rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, diagnostic code 5257.  
Under diagnostic code 5257, a 20 percent rating is assigned 
for moderate impairment. 38 C.F.R. § 4.71a.  

Here, assuming the totality of the veteran's right knee 
disability is related to the service-connected disorder, the 
veteran's patellofemoral pain syndrome of the right knee more 
closely approximates the criteria for the currently assigned 
initial 20 percent rating. See 38 C.F.R. §§ 4.3, 4.7.  

Upon VA examination in March 1999, the veteran complained of 
locking in his right knee.  Pain was described as moderate 
severity.  Range of motion was extension -5 degrees and 
flexion to 115 degrees.  Flexion was painful from 90 to 115 
degrees.  While there was some guarding of movement, there 
was no evidence of dislocation or recurrent subluxation.  
There was also no evidence of weakness, stiffness, swelling, 
heat, or redness.  His gait was only slightly antalgic.   The 
examiner opined that there was no additional limitation of 
function due to pain, fatigue, weakness, or lack of endurance 
following repetitive use or during flare-ups. 

Private medical records from Texas Orthopedics Sports and 
Rehabilitation Associates indicate the veteran's range of 
motion returned to full active motion as of October 1996.  
There was no evidence of instability or swelling after this 
point Treatment notes from Affiliated Physical Therapy reveal 
in August 1996 the veteran had 20 degrees of extension and 87 
degrees of flexion, but by January 1997 range of motion was 
between 2 degrees of extension and 132 degrees of flexion. 

Progress notes from Central Austin Orthopedic Associates 
shows that upon initial evaluation in May 1999, functional 
instability in the right knee was eliminated.  There was also 
no demonstrable ligamentous laxity.  Range of motion was 
between 0 and 125 degrees.  

Records from RAL, D.O., indicate the veteran had full range 
of motion in February 1997.  A March 1997 entry from the 
Sports and Spine Associates found no effusion or redness.  
Lachman's and McMurray's test were negative.  The veteran was 
able to flex his knee to 132 degrees. 

Upon VA joints examination in April 2001, the veteran had 
range of motion as follows +5 degrees of extension, the same 
as -5 degrees.  The veteran denied dislocation or 
subluxation.  Despite complaints of weakness, fatigability, 
and pain, the examiner was unable to evaluate the veteran for 
flare-ups.  There was some spasm guarded on movement. While 
there was marked crepitation in the joint, there was minimal 
swelling anteriorly.

VA outpatient treatment records dated in March 2002 contain 
only evidence of minimal swelling of the right knee. Upon VA 
joints examination in January 2002, the veteran denied giving 
way of the right knee. Physical examination showed pain only 
at the extremes of flexion, i.e. greater than 130 degrees.  
Extension was to 0 degrees.  The veteran had some weakened 
movement against strong resistance such as squatting, but he 
did not have excess fatigability with use, incoordination, or 
painful motion.  There was no evidence of ankylosis.   The 
medial, lateral and collateral ligaments were intact.  The 
anterior and posterior cruciate ligaments were also intact. 
It was noted that a December 2001 MRI of the right knee 
showed a tear in the posterior medial meniscus.  

In March 2002, the veteran underwent a diagnostic arthroscopy 
of the right knee, partial medial meniscectomy, and an 
abrasion chondroplasty of the right medial femoral condyle.  

The veteran underwent a VA physical examination in August 
2002.  He presented with complaints of pain, weakness, 
stiffness, swelling, and giving way.  The veteran denied 
dislocation or recurrent subluxation.  Extension was to 0 
degrees and flexion was to 130 degrees.  The veteran's knee 
was stable and there was no laxity found. There was some 
painful motion, but no evidence of edema or effusion. 
Guarding of movement was still present.

Finally, upon VA examination in February 2004, the veteran 
denied episodes of dislocation or recurrent subluxation.  The 
right knee was only painful on extremes of flexion and with 
squatting.  The examiner found no additional limitation with 
repetition of movement during the physical examination that 
was related to pain, fatigue, incoordination, weakness, or 
lack of endurance.  There was no evidence of heat, redness, 
swelling, or acute tenderness.  There was also no effusion of 
the knee. The examiner found no functional limitation on 
walking or standing. Flexion was from 0 to 100 degrees.  
Stability of the right knee was intact.  The medial and 
collateral ligaments were intact.  The anterior and posterior 
cruciate ligaments were intact with a negative Lachman. The 
medial and lateral meniscus was also intact with a negative 
McMurray sign.   

In light of the veteran's credible complaints of pain, giving 
way, and locking in the right knee, the Board has considered 
functional loss due to flare-ups, pain, fatigability, 
incoordination, pain on movement, and weakness. See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  However, the Board finds that based on the evidence 
delineated above, there is no additional functional loss, and 
moreover, that complaints of pain and findings of loss of 
range of motion are adequately compensated for in the 20 
percent rating assigned.

While a 20 percent rating is appropriate under diagnostic 
code 5257, there is no objective evidence of severe knee 
impairment to warrant a 30 percent rating.  As noted above, 
functional impairment is only considered moderate.  There are 
no objective manifestations of excessive fatigability, 
incoordination, swelling, deformity, or gross atrophy. 

The Board also considered higher ratings under other 
analogous criteria, however; there was no evidence of 
ankylosis of the right knee (diagnostic code 5256), 
limitation of flexion of the leg to 15 degrees (diagnostic 
code 5260), extension of the leg limited to 20 degrees 
(diagnostic code 5261), or impairment of the tibia and fibula 
with marked knee disability (diagnostic code 5262). 38 C.F.R. 
§ 4.71a.

A separate 10 percent rating is also in effect for right knee 
patellofemoral pain syndrome, partial medial meniscectomy, 
abrasion chondroplasty with limited, painful motion 
(traumatic arthritis) from October 1998.  The veteran 
contends that a rating in excess of 10 percent is also 
warranted for his right knee traumatic arthritis.  
The record does not support the veteran's contentions.

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  There is no objective medical evidence of record 
that the veteran's right knee is productive of limitation of 
flexion of the leg to 60 degrees or extension to 5 degrees. 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5262.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the knee) 
or group of minor joints affected by limitation of motion to 
be combined not added under Diagnostic Code 5003.  Id.  
Therefore, the maximum schedular rating available for right 
knee arthritis is 10 percent and no higher. 

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of patellofemoral pain 
syndrome and arthritis of the right knee and its effect on 
earning capacity and ordinary activity from the original 
grant of service connection. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  At present, however, there is no basis for assignment 
of an evaluation, to include additional "staged" ratings, 
other than that noted above.  See Fenderson, supra.

The Board also considered referral of this matter for 
extraschedular evaluation.  In Bagwell v. Brown, 9 Vet. 
App. 337 (1996), the CAVC clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
does not find the veteran's disability picture to be unusual 
or exceptional in nature as to warrant referral of his case 
to the Director or the Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1). 

The veteran's patellofemoral pain syndrome and arthritis of 
the right knee have not required frequent inpatient care, nor 
have they by themselves markedly interfered with employment.  
The assigned ratings correctly compensate the veteran for the 
nature and extent of severity of his right knee, and there is 
no basis for further action on this matter.


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to a higher initial evaluation for right knee 
patellofemoral pain syndrome, partial medial meniscectomy, 
abrasion chondroplasty, currently rated as 20 percent 
disabling, is denied.


Entitlement to a higher initial evaluation for right knee 
patellofemoral pain syndrome with traumatic arthritis, 
currently rated as 10 percent disabling, is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


